United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2890
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Robert J. Thomas, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: March 3, 2021
                              Filed: March 16, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Robert Thomas appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense and a firearm offense, pursuant to a plea agreement

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
containing an appeal waiver. His counsel seeks leave to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), discussing whether the
sentence was substantively unreasonable.

       We conclude that the appeal waiver is valid, enforceable, and applicable to the
issue raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (this court reviews de novo validity and applicability of appeal waiver); United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will
be enforced if appeal falls within scope of the waiver, defendant knowingly and
voluntarily entered into plea agreement and waiver, and enforcing waiver would not
result in miscarriage of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no non-frivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, and grant counsel leave to
withdraw.
                      ______________________________




                                         -2-